DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 15 November 2018. It is noted, however, that applicant has not filed a certified copy of the IN 201811043088 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “94” has been used to designate both “plunger engine brake relief hole” (Fig. 1D) and “low pressure cavity” (Figs. 6A and 6B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective 

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0006], line 6, the phrase “engine brake relief hold” should read –engine brake relief hole–.
In paragraph [0030], line 3, the phrase “the rocker arm oil feed 48” should read –the channel 48–.
In paragraph [0030], line 5, the acronym “BGR” is not defined.
In paragraph [0030], line 7, the phrase “the second (internal) plunger 64” should read –the second (internal) plunger body 64–.
In paragraph [0030], line 9, the phrase “the engine brake relief hole” should read –the plunger engine brake relief hole–.
In paragraph [0031], lines 1 – 2, the phrase “the rocker arm oil feed 48” should read –the channel 48–.
In paragraph [0031], line 5, the acronym “BGR/CR” is not defined.
In paragraph [0031], lines 6 – 7, the phrase “the oil pin feed 48” should read –the oil channel 48–.

Appropriate correction is required.


Claim Objections
The claims are objected to because of the following informalities:  Throughout the claims, the phrases “lock pin” and “locking pin” are used interchangeably (e.g. “lock pin assembly”, “locking pin assembly”).  The Office suggests using one form and remaining consistent throughout.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited functions and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “accumulator biasing member” in claim 2 and “lock pin biasing member” in claim 4.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed functions, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed functions); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In Reference to Claim 1
In lines 8 – 9, this claim recites the limitation “the hydraulic lash adjuster” which lacks sufficient antecedent basis in the claim.
In line 11, this claim requires, “in the first position, the first plunger body extends rigidly outwardly”.  It is unclear, however, with respect to which component said first plunger body is to extend outwardly.
In lines 14 – 15, this claim requires a locking pin assembly to be selectively moveable by a high pressure fluid.  Use of the term “high” in this case is a subjective descriptor which renders the claim indefinite.
In Reference to Claim 6
In line 2, this claim requires high pressure oil.  Use of the term “high” in this case is a subjective descriptor which renders the claim indefinite.
This claim recites the limitations “the rocker arm oil feed” and “the locking pin” which lack sufficient antecedent basis in the claim.

In Reference to Claim 8
This claim recites the limitation “the first plunger” which lacks sufficient antecedent basis in the claim.
Moreover, this claim requires the plunger assembly to compress “until the first plunger moves past a plunger engine brake relief hole in the first plunger”.  Hence, it is unclear how the first plunger [body] is to move past itself.  In applicant’s disclosure (paragraph [0030]), it is the second plunger body which moves past a plunger engine brake relief hole in the first plunger body.
In Reference to Claim 9
This claim recites the limitation “the brake mode” which lacks sufficient antecedent basis in the claim.
In line 2, this claim requires low pressure oil.  Use of the term “low” in this case is a subjective descriptor which renders the claim indefinite.
In Reference to Claim 10
This claim recites the limitation “the braking mode” which lacks sufficient antecedent basis in the claim.
In Reference to Claim 11
This claim requires a high pressure oil source and a low pressure oil source.  Use of the terms “high” and “low” in this case are subjective descriptors which render the claim indefinite.

All other claims not mentioned are rejected by virtue of their dependency from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,450,144 to Janak et al. (Janak).


In Reference to Claim 1
An exhaust valve rocker arm assembly comprising:
A rocker shaft (Fig. 9 – reference character 300) defining an oil gallery (310, 314);
A rocker arm (200) configured to rotate about the rocker shaft, the rocker arm defining:
An oil feed channel (231, 232, 234) fluidly connected to the oil gallery,
An engine brake relief hole (288), and
An accumulator relief hole (286);
A hydraulic lash adjuster (HLA) assembly (210) disposed in the rocker arm, the HLA assembly comprising a plunger assembly including first and second plunger bodies (212, 214), the first plunger body configured to transition between:
A first position in which the first plunger body extends rigidly outwardly of the rocker arm, and
A second position in which the first plunger body is collapsed into the rocker arm (Janak col. 7; line 51 – col. 8; line 27);
An accumulator assembly (Fig. 10 – reference characters 290, 292) disposed in the rocker arm, the accumulator assembly fluidly connected to the HLA assembly via the engine brake relief hole (col. 10; lines 21 – 27); and
274, 276) disposed in the rocker arm, the lock pin assembly configured to selectively hydraulically translate from a closed position to an open position such that fluid flows from the accumulator relief hole causing the first plunger body to transition to the second position (col. 10; lines 21 – 44)*.

* – It is to be noted that the lock pin assembly of Janak is oppositely biased in relation to the lock pin assembly of the claimed invention.  Specifically, the claimed lock pin assembly is biased into the closed position (i.e. engine braking mode as the default mode) and is selectively supplied with hydraulic pressure so as to translate into the open position (i.e. for drive mode).  The lock pin assembly of Janak, on the other hand, is biased into the open position (i.e. drive mode as the default mode) and is selectively supplied with hydraulic pressure so as to translate into the closed position (i.e. for engine braking mode).  It has been held by the Court that a mere reversal of such a movement is considered an obvious modification.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Moreover, the skilled artisan would be motivated to reverse the biasing of the locking pin assembly of Janak so as to set the engine braking mode as the default mode such as in a case where engine braking is desired at a time before the engine has generated sufficient hydraulic pressure (e.g. for decompression during engine starting).


In Reference to Claim 2
In addition to all the limitations of claim 1 discussed above, wherein the accumulator assembly comprises an accumulator piston (Fig. 10 – reference character 290) and an accumulator biasing member (292).
In Reference to Claim 3
In addition to all the limitations of claim 2 discussed above, wherein the rocker arm further defines an accumulator chamber (Fig. 10 – reference character 284) that receives the accumulator assembly.
In Reference to Claim 4
In addition to all the limitations of claim 1 discussed above, wherein the lock pin assembly comprises a lock pin (Fig. 10 – reference character 274) and a lock pin biasing member (276).
In Reference to Claim 5
In addition to all the limitations of claim 4 discussed above, wherein the rocker arm further defines a lock pin receiving body (Fig. 10 – reference character 270) that receives the lock pin assembly.
In Reference to Claim 6
In addition to all the limitations of claim 1 discussed above, wherein in the drive mode, pressurized oil from the oil gallery is supplied via the oil feed channel to the lock pin assembly so as to translate the lock pin assembly to the open position which opens the accumulator relief hole (Janak col. 10; lines 12 – 44)*.

In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Moreover, the skilled artisan would be motivated to reverse the biasing of the locking pin assembly of Janak so as to set the engine braking mode as the default mode such as in a case where engine braking is desired at a time before the engine has generated sufficient hydraulic pressure (e.g. for decompression during engine starting).

In Reference to Claim 7
In addition to all the limitations of claim 6 discussed above, wherein in the drive mode, the first plunger body transitions to the second position (Janak col. 10; lines 21 – 27).
In Reference to Claim 8
In addition to all the limitations of claim 7 discussed above, wherein during an exhaust lift, the plunger assembly compresses until the second plunger body moves past a plunger engine brake relief hole (Fig. 9 – reference character 220) 228) in the rocker arm (Janak col. 7; line 51 – col. 8; line 2 and col. 10; lines 21 – 27).
In Reference to Claim 9
In addition to all the limitations of claim 8 discussed above, wherein in the engine braking mode, oil from the oil gallery is supplied via the oil feed channel so as to translate the lock pin assembly to the closed position which closes the accumulator relief hole (Janak col. 8; lines 3 – 14 and col. 10; lines 27 – 44).
In Reference to Claim 10
In addition to all the limitations of claim 9 discussed above, wherein in the engine braking mode, the first plunger body transitions to the first position (Janak col. 8; lines 15 – 27 and col. 10; lines 27 – 44).
In Reference to Claim 11
In addition to all the limitations of claim 10 discussed above, wherein an angular position of the oil gallery on the rocker shaft is arranged such that an oil supply (Fig. 9 – reference characters 232, 236) in the rocker arm alternately communicates with a first pressure oil source (314) and a second pressure oil source (310).
In Reference to Claims 12 and 13
In addition to all the limitations of claim 11 discussed above, wherein the lock pin assembly translates to the open position such that the accumulator assembly is compressed so as to provide lost motion in the plunger assembly when the oil supply is aligned with the first pressure oil source, and



    PNG
    media_image1.png
    295
    734
    media_image1.png
    Greyscale

ANNOTATED BY EXAMINER



    PNG
    media_image2.png
    196
    745
    media_image2.png
    Greyscale

ANNOTATED BY EXAMINER


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yang (US 2010/0170472) and Gustafson (US 6,253,730) show devices in the general state of the art of the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746